        Case 1:19-cv-07136-LLS Document 50-1 Filed 12/11/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OE NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS                   No. 19-CV-7136(LLS)
 INC., FOX TELEVISION STATIONS, EEC,
 FOX BROADCASTING COMPANY, EEC,
 NBCUNIVERSAL MEDIA, EEC,
 UNIVERSAL TELEVISION EEC, and OPEN
 4 BUSINESS PRODUCTIONS, EEC,

                Plaintiffs,

        V.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants.


                        DECLARATION OF GREY B. CALLAHAM
       I, Grey B. Callaham, submit this declaration pursuant to Local Rule 1.4 in support of the

accompanying Motion for Withdrawal of Grey B. Callaham as counsel of record for

Plaintiffs/Counterclaim Defendants American Broadcasting Companies, Inc., Disney

Enterprises, Inc., Twentieth Century Fox Film Corporation, CBS Broadcasting Inc., CBS Studios

Inc., Fox Television Stations, EEC, Fox Broadcasting Company, EEC, NBCUniversal Media,

EEC, Universal Television EEC, and Open 4 Business Productions, EEC.

       1.     I am an attorney licensed to practice law in Maryland and the District of

Columbia. I am admitted to practice in this Court for this matter pro hac vice. I am an attorney

in the law firm Williams & Connolly LLP and counsel of record for Plaintiffs/Counterclaim

Defendants.
             Case 1:19-cv-07136-LLS Document 50-1 Filed 12/11/19 Page 2 of 2



        2.       Due to my departure from Williams & Connolly LLP, I am no longer able to

represent Plaintiffs.

        3.       Plaintiffs continue to be represented by all other Williams & Connolly LLP

attorneys of record identified on the CM/ECF docket. Accordingly, my withdrawal from these

cases will not cause any delay or prejudice.

        4.       I am not asserting a retaining or charging lien of any kind.



        I declare under penalty of perjury that the foregoing is true and correct.

        Executed in Washington, DC on December 11, 2019.




                                                       Grey B. Callaham
